Citation Nr: 1741178	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck injury.

2.  Entitlement to service connection for a back injury.

3.  Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel



INTRODUCTION

The Veteran had active duty from July 1977 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims that he injured his neck, back, and left knee while serving in and training with the Army National Guard at Fort Stewart in Georgia.  See VA Form 21-4138, Statement in Support of Claim, received July 26, 2011.  He claims that he received treatment for those injuries at Winn Army Community Hospital in Fort Stewart, Georgia, and requested that those records be obtained in support of his claims.  See id.  He also claimed that he received treatment from a VAOPC (assumingly, a VA outpatient clinic) in Mobile, Alabama.  See VA Form 21-4138, Statement in Support of Claim, received November 3, 2011.  The records of his medical treatment at these facilities do not appear to have been obtained in full and associated with his claims file.  Because these are federal records, VA must exhaust all efforts to obtain them.  See, e.g., 38 C.F.R. § 3.159(c)(3).  It does not appear that the RO has done so, yet.  Thus, a remand is necessary in order for the RO to obtain (or at least to make sufficient attempts to obtain) any and all such medical records.

Further, while the Veteran has claimed that he was injured while training with the Georgia Army National Guard, medical evidence in the record seems to indicate that he has also stated, to his medical providers, that he was in the United States Army Reserves at the time of his injury, in 1998.  See SHARE Print Screens, dated November 16, 2010.  Thus, on remand, attempts to investigate and verify any periods of service with the United States Army Reserves should also be made, to include all periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request any additional information and authorizations needed to obtain any outstanding medical records pertinent to these claims, including but not limited to any VA or other federal medical records, following proper VA procedures.  Specifically, records should be sought and, if possible, obtained, from the Winn Army Community Hospital in Fort Stewart, Georgia, for the period of time from 1983 to 2000, and from the VA medical center/outpatient clinic in Mobile, Alabama, for the period of time from 1983 to present.  

All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing and allowed the appropriate amount of time to respond.

2.  Contact the National Personnel Records Center (NPRC), the United States Army Reserves, or any other appropriate agency, to include the Defense Finance and Accounting Service (DFAS) to verify the Veteran's periods of service in the Army Reserve, including any actual periods (specific dates) of ACDUTRA and INACDUTRA, specifically for service beginning in or after January 1983. VA should identify all verified periods of service.

3.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims for an increased rating for hypertension and service connection for a left knee disorder.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, and the case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

